t c memo united_states tax_court randal w howard petitioner v commissioner of internal revenue respondent docket no filed date randal w howard pro_se brin k huss for respondent memorandum opinion goldberg special_trial_judge respondent determined a deficiency in petitioner’s federal_income_tax for the taxable_year in the amount of dollar_figure and additions to tax under sec_665l1 a and in the amounts of dollar_figure and dollar_figure respectively unless otherwise indicated section references are to the internal_revenue_code in effect for the year in issue - after a concession by petitioner ’ the remaining issues in this case are whether dollar_figure received by petitioner for his labor in is taxable wage income whether petitioner is liable for the additions to tax for failure to timely file his federal_income_tax return and for failure to pay estimated_tax and whether a penalty should be awarded to the united_states under sec_6673 some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time the petition was filed petitioner resided in tucson arizona we begin by noting that petitioner has been before this court on three prior occasions arguing the same issue namely amounts reported on petitioner’s form_w-2 wage and tax statement from his employment with the family life broadcasting system flbs is not subject_to income_tax see howard v commissioner tcmemo_2000_222 involving tax years through howard v commissioner tcmemo_1998_300 involving tax years and howard v commissioner tcmemo_1998_57 involving tax years and in each of petitioner’s prior cases before this court we petitioner conceded that he received interest_income of dollar_figure from arizona central credit_union in and that such interest_income is taxable of the dollar_figure interest_paid dollar_figure was withheld by arizona central credit_union for federal income taxes have found that petitioner’s labor income was taxable wage income petitioner’s position in the instant case as presented in his petition and during trial is essentially unchanged during petitioner was an engineer for a radio station flbs in tucson arizona he has been a full-time_employee with flbs since prior to petitioner was an independent_contractor of flbs during the year in issue petitioner received health insurance paid vacation and sick leave and other_benefits from flbs flbs provides these benefits only to its employees and not to its independent contractors on date as a requirement of his employment petitioner signed a form_w-4 employee’s withholding allowance certificate on the form_w-4 petitioner claimed nine exemptions petitioner has not signed any other form_w-4 since date at trial the following exchange took place between respondent and petitioner q how many allowances did you claim in -- on that w-4 form a nine qo are you married mr howard a no q do you have nine -- or eight children living with you a no that’s not how that works q the w-4 they had you sign was in order to withhold taxes from you isn’t that true a presumably q and did they -- a because they believed i needed to q did they withhold taxes from you in a uh-huh - flbs prepared a form_w-2 for petitioner showing wage income of dollar_figure and federal_income_tax withheld of dollar_figure petitioner did not make any payments to the internal_revenue_service for the taxable_year other than the withholdings petitioner did not file a federal_income_tax return for the taxable_year in a notice_of_deficiency respondent determined that petitioner received taxable wage income of dollar_figure respondent also determined that petitioner was liable for additions to tax for failure_to_file a federal_income_tax return for the taxable_year and failure to pay the estimated_tax liability at the close of trial respondent orally moved to impose sanctions under sec_6673 a written motion was filed on date this court and federal courts across the nation have repeatedly rejected petitioner’s arguments that amounts he received from flbs do not constitute wage income and that reporting and paying income taxes are strictly voluntary 91_tc_88 howard v commissioner tcmemo_2000_222 howard v commissioner tcmemo_1998_57 we find petitioner’s arguments baseless and wholly without merit as petitioner’s arguments have been addressed by this and other courts we need not exhaustively review and respond to them --- - 737_f2d_1417 5th cir respondent is sustained on this issue respondent determined an addition_to_tax as a result of petitioner’s failure to timely file his tax returns for the tax_year sec_6651 imposes an addition_to_tax for failure to timely file a tax_return the addition_to_tax is equal to percent of the amount of the tax required to be shown on the return if the failure_to_file is not for more than month sec_6651 an additional percent is imposed for each month or fraction thereof in which the failure_to_file continues to a maximum of percent of the tax id the addition is applicable unless petitioner establishes that his failure to timely file the return was due to reasonable_cause and not willful neglect id if petitioner exercised ordinary business care and prudence and was nonetheless unable to file his return within the date prescribed by law then reasonable_cause exists sec_301_6651-1 proceed admin regs willful neglect means a conscious intentional failure because petitioner failed to introduce any credible_evidence he failed to meet the requirements of sec_7491 as amended so as to place the burden_of_proof on respondent with respect to any factual issue relevant to ascertaining liability for the tax_deficiency in issue as to the additions to tax under sec_6651 and sec_6654 we find that respondent has satisfied his burden of production under sec_7491 because the record shows that petitioner’s return was never filed and petitioner underpaid the estimated_tax due 116_tc_438 or reckless indifference 469_us_241 petitioner’s federal_income_tax return was due on date petitioner did not file his federal_income_tax return and offered no explanation for his failure_to_file his return petitioner failed to show that he exercised ordinary care and prudence in this case accordingly petitioner is liable for the addition_to_tax under sec_6651 as determined in the notice_of_deficiency respondent also determined that petitioner is liable for an addition_to_tax pursuant to sec_6654 for failure to pay estimated_tax if the payments of tax through withholding or the payment of estimated guarterly tax_payments during the course of the year are not equal to the statutorily required amount then imposition of this addition is automatic unless one of the statutory exceptions applies to the taxpayer sec_6654 75_tc_1 we have jurisdiction to review this determination because the taxpayer did not file a return for sec_6665 meyer v commissioner 97_tc_555 petitioner offered no evidence and made no argument on this issue we conclude that petitioner is liable for the addition_to_tax for failure to pay estimated_tax under sec_6654 for respondent is sustained on this issue we now turn to respondent’s motion for damages under section - a sec_6673 allows this court to award a penalty not in excess of dollar_figure when proceedings have been instituted or maintained primarily for delay or where the taxpayer’s position is frivolous or groundless ie it is contrary to established law and unsupported by a reasoned colorable argument for a change in the law 791_f2d_68 7th cir affg in part an unreported order of this court we believe and we note that this court has previously held that a penalty against petitioner 1s appropriate petitioner has been admonished in two opinions of this court against presenting to the court nothing more than tax_protester rhetoric and legalistic gibberish which have absolutely no merit and deserve no further attention from this court howard v commissioner tcmemo_2000_222 quoting howard v commissioner t c memo likewise here the positions argued by petitioner are frivolous and wholly without merit accordingly we shall grant respondent’s motion and require petitioner to pay a penalty to the united_states in the amount of dollar_figure under sec_6673 to reflect the foregoing decision will be entered for respondent and an appropriate order will be entered for the award of the penalty under sec_6673
